Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 11, 2019

The Court of Appeals hereby passes the following order:

A19A1715. RACQUEL GREEN et al. v. MAIN STREET RENEWAL, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Racquel Green and Linda Green (collectively, the “Defendants”)
appealed to the superior court, which affirmed the issuance of a writ of possession in
favor of Main Street Renewal, LLC (the “Plaintiff”). The superior court further stated
that if the Defendants pursued an appeal, they would be required to pay $20,042.85
into the court’s registry and an additional $1,195.00 per month due on the first day
of each month. The Defendants filed a notice of appeal to this Court, which we
dismissed due to their failure to follow the discretionary appeal procedure. See Case
No. A19A1358 (dismissed Feb. 21, 2019).
      After the Defendants failed to pay the required funds into the court registry as
outlined in the superior court’s order, the Plaintiff moved to dismiss the appeal and
for the writ of possession to issue instanter. On February 22, 2019, the superior court
ordered that the writ of possession be granted effective instanter. The Defendants then
filed the instant direct appeal. We, however, lack jurisdiction.
      As we previously explained in our February 21, 2019 dismissal order, because
the order at issue disposes of a de novo appeal from a magistrate court decision, the
Defendants were required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg.
Corp. East, 216 Ga. App. 82, 82 (453 SE2d 119) (1995). Their failure to do so
deprives us of jurisdiction over this appeal.
Accordingly, the Defendants’ appeal is hereby DISMISSED.

                             Court of Appeals of the State of Georgia
                                    Clerk’s Office, Atlanta,____________________
                                                              04/11/2019
                                    I certify that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                    Witness my signature and the seal of said court
                             hereto affixed the day and year last above written.


                                                                             , Clerk.